Spoeeokd, J.,
dissenting. I concur in the judgment relative to the claim of Robm'tson & MoDougall, but I incline to the opinion that the claim of Oglesby & McCa/aley should also prevail against the attaching creditors.
The testimony of Walleer being rejected, in the propriety of which ruling I also concur, I do not think the answers of the garnishees are contradicted; and the circumstances of the shipment to these garnishees were such, in my judgment, as to create a contract between themselves and Mitchell, which Walleer, and of consequence Walleer's creditors, are not in a position to defeat.